Case 2:21-mj-00155-LPL Document9 Filed 01/28/21 Page 1 of1

AO 466A (Rev. 12/17) Waiver of Rule 5 & 5.1 Hearmgs (Complaint or Indictment)

UNITED STATES DISTRICT COURT

for the
Western District of Pennsylvania

United States of America

Vv. Case No. Magistrate No. 2:21mj-00155

KENNETH GRAYSON Charging District’s Case No, _1:21-00163

 

Defendant

WAIVER OF RULE 5 & 5.1 HEARINGS
(Complaint or Indictment)

I understand that I have been charged in another district, the (name of other court)

 

District of Columbia

I have been informed of the charges and of my rights to:

(1) retain counsel or request the assignment of counsel if I am unable to retain counsel;

(2) an identity hearing to determine whether I am the person named in the charges:

(3) production of the warrant, a certified copy of the warrant, or a reliable electronic copy of either;

(4) a preliminary hearing to determine whether there is probable cause to believe that an offense has been

committed, to be held within 14 days of my first appearance if I am in custody and 21 days otherwise,
unless I have been indicted beforehand.

(5) a hearing on any motion by the government for detention;
(6) request a transfer of the proceedings to this district under Fed. R. Crim. P. 20, to plead guilty.

T agree to waive my right(s) to:

yh an identity hearing and production of the warrant.

o a preliminary hearing.
Oo a detention hearing.
oO an identity hearing, production of the judgment, warrant, and warrant application, and any preliminary

or detention hearing to which I may be entitled in this district. I request that my
[1 preliminary hearing and/or 0 detention hearing be held in the prosecuting district, at a time set by
that court.

I consent to the issuance of an order requiring my appearance in the prosecuting district where the charges are
pending against me.

Date:  ~3SBRBSB0 ph) fh“ fieth Grey ou aL

Defendant’s signature

S baton Greenflll = (lt

7 Signature of defenddht’ ‘Ss attorney

STANLEY Green Lid.

Printed name qf defendant’s attorney
